ACCEPTED
                                                                                                   14-14-00387-CR
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               4/8/2015 3:50:37 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                            CLERK




                                                                                   FILED IN
                                                                            14th COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             4/8/2015 3:50:37 PM
                                                                            CHRISTOPHER A. PRINE
                                          April 8, 2015                              Clerk



Honorable Christopher A. Prine
Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002


                                     Re: Dylan Jezreel Garcia v. State
                                     Cause No. 14-14-00387-CR


Dear Mr. Prine,


        In response to the Court’s letter dated February 23, 2015, concerning oral argument in
this case, please note the undersigned will be presenting oral argument. Please excuse the
oversight of not sending this earlier. Thank you for your attention.

       If you any questions, please call me.



                                               Very truly yours,


                                               /s/ Crespin Michael Linton

                                               Crespin Michael Linton